Citation Nr: 0107968	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied service connection for 
bilateral hyperkeratosis of the feet.  The veteran perfected 
a timely appeal of this determination to the Board.

As noted in the September 1999 rating action, the veteran had 
asserted a claim of entitlement to service connection for 
"feet problems."  In light of the veteran's contentions and 
the medical evidence discussed below, the Board has 
recharacterized the issue on appeal as indicated on the title 
page.


REMAND

In the September 1999 rating action, the RO denied the 
veteran's claim of service connection for bilateral foot 
disability.  In doing so, the RO acknowledged that the 
veteran had been treated for foot problems during service but 
concluded that service connection was not warranted.  In 
doing so, the RO observed that the enlistment examination was 
negative for any foot disability and that a September 1989 
service medical record entry shows that he was diagnosed as 
having callus formation of both feet.  In addition, the RO 
noted that, at separation, an in-service examiner indicated 
that the veteran suffered from a "severe case of fungi" of 
the feet.  

Although in the September 1999 rating action the RO formally 
denied only bilateral hyperkeratosis of the feet, in his 
October 1999 Notice of Disagreement (NOD), the veteran 
pointed out that he had been diagnosed as having each of the 
above conditions in service and maintained that, in light of 
his current foot problems, service connection was warranted.  
Indeed, the medical evidence suggests that the veteran's 
calluses may be related to his hyperkeratosis.  In his NOD, 
the veteran also requested that this matter be remanded to 
afford him the opportunity to undergo a formal VA examination 
to determine whether there is a relationship between his 
current foot disabilities and his in-service foot problems; 
the Board agrees.

In this regard, the Board observes that, in response to the 
veteran's NOD, in a December 1999 rating action, a copy of 
which was issued as part of the Statement of the Case (SOC) 
dated later that same month, the RO confirmed and continued 
the denial of service connection on the basis that the 
veteran's claim was not well grounded.  In addition, the RO 
explained that, as a result, VA's duty to assist was not 
triggered and therefore declined to afford him a VA 
examination.  Since that time, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001); VAOPGCPREC 11-2000 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded to afford him an 
appropriate VA examination.  In the examination report, the 
examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has a foot disability that is related 
to his military service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).  Prior to scheduling such an 
examination, however, all outstanding treatment records must 
be associated with the claims folder.  These records include 
the any pertinent treatment the veteran received at the Bath 
and Canandaigua, New York, and the Wilkes-Barre, 
Pennsylvania, VA Medical Centers.  In fact, records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  This must also 
specifically include any outstanding records of the veteran's 
treatment by Affiliates in Podiatry, PC, as well as from the 
unidentified, retired physician who reportedly treated him 
while he lived in New Hampshire in the early 1990s.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Further, the RO must 
obtain these treatment records because they may contain 
diagnostic impressions and other conclusions that might be 
determinative in the disposition of this claim.

As a final point, the Board observes that, during the course 
of this appeal, the veteran requested the opportunity to 
testify at a hearing conducted before RO personnel.  The file 
reflects, however, that the RO's February 2000 letter to the 
veteran notifying him of the time, date and location of the 
hearing was returned as undeliverable; it was scheduled to 
take place in March 2000.  Thereafter, a second letter 
advising the veteran of the March 2000 hearing, dated earlier 
that same month, was sent to the veteran's last known 
address; however, the veteran failed to report.  Also of 
record is a Report of Contact, dated in late March 2000, 
indicating that the veteran was in a domiciliary at the 
Canandaigua, New York, VA Medical Center; it is unclear how 
long the veteran had been at that facility.  In light of the 
foregoing, the Board concludes that, on remand, the RO should 
provide the veteran another opportunity to testify at a 
hearing held before a hearing officer at the RO.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any foot problems from any 
facility or source identified by the 
veteran.  This should specifically 
include any outstanding records of the 
veteran's treatment at the Bath and 
Canandaigua, New York, and the Wilkes-
Barre, Pennsylvania, VA Medical Centers 
as well as by Affiliates in Podiatry, PC, 
and from the unidentified, retired 
physician who treated him while he lived 
in New Hampshire in the early 1990s.  The 
aid of the veteran and his representative 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should offer the veteran the 
opportunity to testify at a personal 
hearing conducted before a hearing 
officer at the local VA office.  The RO 
should thereafter take all appropriate 
action.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any foot disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that any foot disability 
found to be present is related to the 
veteran's period of military service.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


